El Juez Asociado Se. Aldbey
emitió la opinión del tribunal.
José, Herminia e Ignacia Echavarría Maisonave presen-taron moción a la Corte de Distrito de Aguadilla el 24 de marzo de 1915 exponiendo: que los herederos y algunos acreedores de don Venancio Esteves practicaron en 28 de oc-tubre de 1897 la división de los bienes relictos y se los adjudi-caron entre sí con perjuicio del acreedor hipotecario clon Félix Echavarría, partición que la heredera de éste doña Felicita Maisonave impugnó ante la Corte de Distrito de Mayagüez y se dictó sentencia en 24 ele diciembre de mil novecientos tres declarándola rescindida, la que fué confirmada por este Tribunal Supremo; que practicada nueva partición en el año 1907 como consecuencia de esa sentencia, se adjudicaron en *111ella a los peticionarios, como cesionarios de doña Felicita Mais onave, ciertas fincas que no pneclen inscribir en el regis-tro de la propiedad porque aún subsisten en él las inscrip-ciones que en virtud de la partición rescindida se hicieron a favor de doña Isabel Alers Beauchamps, de doña' Mercedes, doña Monserrate y doña Rafaela Esteves Alers, de doña María Santoni, viuda de Aramburu, de don Víctor Martínez que por su muerte está-representado por su heredero don Víctor P. Martínez y G-onzález, y de la mercantil L. Orfila y Compañía, representada por don Lorenzo Orfila hoy difunto, y cuya sucesión representa su viuda doña Carmen Iturrino, por lo que después de reseñar las fincas a que las inscripciones se refieren concluyeron con la súplica de que se librase man-damiento al registrador ordenándole la cancelación de esas inscripciones.
A esa moción se opusieron doña Isabel Alers Beauchamps, doña Rafaela, doña Monserrate y doña Mercedes Esteves Alers, doña Carmen Iturrino y doña María Santoni, viuda de Aramburu, y celebrada la vista, en la que estuvieron defen-didas por el abogado don Víctor P. Martínez y González, el juez,, después de consignar que la moción fué debidamente notificada a las personas en ella nombradas, dictó resolución ordenando las cancelaciones que se interesan y contra ella interpusieron los opositores el presente recurso de apelación que han sostenido por medio de su abogado don-Víctor P. Martínez y González.
En los primeros cuatro motivos del recurso se alega como fundamento para que revoquemos la resolución apelada que no aparece de la moción que la Corte de Distrito de Aguadilla tenga jurisdicción para resolverla porque se refiere a un pleito tramitado en la de Mayagüez sin que se haga constar •que ha sido trasladado a la de Aguadilla; que no resulta de la moción que los peticionarios hayan sido subrogados en los derechos de doña Felicita Maisonave por alguna de esas cor-tes y que tampoco aparece que hayan ofrecido prueba de los *112documentos a que se hace referencia, que se entregara copia de ello a los opositores, ni el permiso de la corte para que los peticionarios queden subrogados en los derechos de la señora Maisonave.
Aunque en la moción se consigna que el pleito 'se tramitó en-Mayagüez, sin embargo, como las fincas a que el se refiere radican en el pueblo de San Sebastián, el cual fue incorporado a la demarcación judicial del distrito de Aguadilla por la Ley de 1904 para reorganizar el sistema judicial, debemos suponer que dicho pleito fué remitido debidamente a la Corte de Dis-trito de Aguadilla por formar parte de él el pueblo de San Sebastián.
Teniendo pues, la corte ante sí el pleito, tiene jurisdicción para resolverlo y habiendo sido presentada en el mismo la moción que tiene por objeto llevar a debido cumplimiento la sentencia que se dictó, el juez pudo tomar conocimiento judicial de sus actuaciones y de los documentos en él' obrantes, por lo que no era necesario que se presentara prueba de ellos ni que se entregara copia a los demandados. 16 Cyc., 917 y 918.
Al resolver el juez la moción de los hermanos Eohavarría, debemos suponer 'también que en los autos constaba su subro-gación en los derechos de doña Felicita Maisonave.
Por igual razón no es sostenible el 5o. motivo del recurso referente a que habiendo hecho los opositores una negación general de las alegaciones contenidas en la moción estaban los peticionarios en el deber de probarlos.
Se .alega en el 6o. motivo del recurso, que la mayor parte de los demandados, sin que se diga cuáles, son terceros y que bajo ningún concepto puede perjudicarles la sentencia de 24 de diciembre de 1903 desde el momento en que las inscripcio-nes cuya cancelación se interesa tienen más de un año de vigencia.
El artículo 37 de la Ley Hipotecaria no dispone, como alegan los apelantes, que la acción reseisoria no perjudique a *113tercero cuando sn inscripción tiene nn año de vigencia, sino cnando la acción no se entabla dentro de nn año contado desde el día de la enajenación fraudulenta.
Además todas las personas cuyas inscripciones se mandan cancelar aparecen, según la moción, recibiendo bienes en la partición que fué rescindida, excepto don Víctor P. Martí-nez y G-onzález y no tienen el concepto de terceros.
Con respecto a don Víctor P. Martínez y González, quien según la moción tiene inscrita a su nombre por título de com-pra la adjudicación que se bizo a don Víctor Martínez en la partición rescindida, se alega en el 7o. motivo del recurso que no le perjudica la sentencia de 24 de diciembre de 1903, ni la orden apelada, porque no puede ser privado de sus bienes sin liaber sido oído y vencido en juicio.
Dicho señor no solamente fué notificado de la moción,, según se consigna en la resolución del- juez, sino que ha sido el abogado de los opositores y el que alega especialmente en este recurso que no puede ordenarse la cancelación respecto de él; y aunque es cierto que según la moción él adquirió por compra la participación que en el registro estaba inscrita a favor de don Víctor Martínez por adjudicación que se le hizo a este señor en la partición rescindida, no puede sostener que no ha sido oído y vencido en juicio, y que no le perjudica la mencionada sentencia, pues habiendo sido notificado de la moción y habiendo tomado una parte activa en la oposición a ella, debemos suponer que el juez resolvió en contra suya la cuestión de que aunque aparecía su inscripción por título de compra a don Víctor Martínez, debía perjudicarle la sen-tencia de 24 de diciembre de 1903 y en su consecuencia que debía ordenarse la cancelación de su inscripción si del pleito en que se dictó dicha sentencia resulta como sostienen los ape-lados que don Víctor P. Martínez y González compró la parti-cipación adjudicada a don Víctor Martínez después que en el registro de la propiedad se había tomado anotación de la demanda de rescisión.
*114El último motivo que se alega por los apelantes es que el cumplimiento de la sentencia está prescrito de acuerdo con el artículo 239 del Código de Enjuiciamiento Civil. Es cierto que el artículo que se cita limita a cinco años el tiempo para pedir el cumplimiento de una sentencia, pero como el artículo 243 del propio texto autoriza a la corte para llevar a cumplimiento una sentencia, que no sea para cobro de dine-ro, después de los cinco años de haber sido registrada, al ordenar el juez transcurridos dichos cinco años que la senten-cia se cumpla en el particular que se interesa, debemos supo-ner que hizo uso de esa facultad discrecional.
No siendo, pues, sostenibles los motivos que se alegan para la revocación de la resolución apelada, debemos con-firmarla.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.